Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 15/943,800 filed on 04/03/18.  Claims 1-32 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 12, 17, 19, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As to claims 1, 17 and 23, the to form a hierarchy is not clear because it is not sure what components and how many are included in the hierarchy from higher to lower levels. Claims 8, 19, 28, the recitation of “wherein capabilities required…” is vague and indefinite because it is not what the capabilities are referred to. The boundaries of the claim are not clear and indefinite. Claim 12, the limitation of “thereby enabling relatively high data processing bandwidth is intended use” and the limitation is not part of the claim limitation. 
The dependent claims are also rejected based on the rejected base claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17 and 23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, 11 and 16 of co-pending Application No. 15/943,872.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim limitations of the co-pending application include every claim limitation of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 15, 17-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rozen et al. (US 2018/0232627 A1).
As to claims 1, 17 and 23, Rozen et al. teach a neural network (NN) processor circuit for performing neural network calculations for an artificial neural network (ANN) having one or more network layers/a neural network (NN) processor circuit for performing neural network calculations for an artificial neural network (ANN) having one or more network layers/a method implemented by an integrated circuit (IC), the IC including a neural network (NN) processor circuit for performing neural network calculations for an artificial neural network (ANN) having one or more network layers (Fig. 1-11), comprising: a plurality of computation circuits (¶ 0018, a neural network processor performs high-speed calculations carried out on special-purpose hardware circuits referred to as accelerator circuits), each computation circuit including computing elements (¶ 0020, the accelerator circuits include arrays of computation elements), associated dedicated memory elements (¶ 0020, the processor executing the neural network application may load the weight parameters into registers on the accelerator circuits; ¶ 0022 a storage device of the accelerator circuit; ¶ 0032, ALUs include accumulation circuit to store calculation results), and related control logic and operative to process an input data stream associated with the ANN (¶ 0026, 0027, 0030); wherein said plurality of computation circuits are aggregated in multiple levels to form a hierarchy (Fig. 1, 2, 5A; the hierarchy from processor, accelerator circuits down to computation elements, ALUs); and wherein higher levels in said hierarchy are generally more complex (Fig. 1, processor or special-purpose hardware circuits (referred to accelerator circuits) are more complex than the computation elements or ALUs) and include a smaller number of instantiations than lower levels (¶ 0020).
As to claims 2, 24, Rozen et al. teach wherein the ANN to be implemented is mapped into said hierarchy of computation circuits (Fig. 1, 5A; ¶ 0057. 0058).
As to claim 3, Rozen et al. teach circuitry operative to receive weights and input data for input to one or more computation circuits (Fig. 2, ¶0034, 0035).
As to claims 4, 18, 25, Rozen et al. teach wherein said plurality of computation circuits comprise circuitry to enable neural network computations to be performed in parallel thereby maximizing utilization of said plurality of computation circuits (Fig. 1; ¶ 0030, since the output bits from the bit stream are transferred in parallel to each of computation circuits; the neural network computations are performed in parallel to maximize utilization of the computation circuits).
As to claims 5, 26, Rozen et al. teach wherein computing element and memory element resources in said NN processor circuit are balanced so as to maximize utilization (Fig. 1; ¶ 0020).
As to claims 6, 27, Rozen et al. teach a rule based machine subsystem in communication with said NN processor circuit and operative to perform one or more tasks (Fig. 10, subsystem of media processor(s) 1020, or system Agent Unit 1010).
As to claims 8, 19, 28, Rozen et al. teach wherein capabilities required beyond those provided by said computation circuits are performed at higher levels of aggregation in said hierarchy (¶ 0025, processor 102 may delegate by issues instructions to transfer input values and weight parameters to accelerator 120, initiate the calculator on the accelerator 120, and retrieving the calculation results from the accelerator circuit 120).
 As to claims 9, 20, 29, Rozen et al. teach wherein said computation circuits require minimal control including just enough control to perform their operation (¶ 0026, 0027).
As to claims 10, 21, 30, Rozen et al. teach shared memory operative to pass data between aggregation levels in said hierarchy (Fig. 10, ¶ 0086, 0087).
As to claims 11, 22, Rozen et al. teach wherein functionality is provided in multiple aggregation points where it is required to implement the ANN (¶ 0025).
As to claim 12, Rozen et al. teach shared memory for storage of weights (Fig. 1, weight storage 106) and wherein said dedicated memory elements are operative to store contexts thereby enabling relatively high data processing bandwidth (Fig. 1, ¶ 0032, ALUs include accumulator circuit for storing calculation results).
As to claims 15, 31, Rozen et al. teach wherein said plurality of computation circuits are operative to implement a plurality of ANNs in parallel, each ANN having one or more network layers, and to simultaneously process one or more input data streams (Fig. 1; ¶ 0019, 0030, since the output bits from the bit stream are transferred in parallel to each of computation circuits; the neural network computations are performed in parallel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Rozen et al. (US 2018/0232627 A1) in view of Fujimori (US 6,326,912 B1).
As to claim 7, Rozen et al. do not minimal overhead circuitry. Fujimori teach the advantages of minimal overhead circuitry and minimal added complexity. With this motivation, it would have been obvious to one skill in the art to implement each level in said hierarchy to include minimal overhead circuitry.


Allowable Subject Matter
 Claims 13, 14, 16, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The prior art of record does not teach or fairly suggest the limitations recited in claim 13: data and control planes that are strictly separate from each other and provide out of band control; claim 14: a configurable interconnect between aggregation levels to yield a programmable dynamic data pipeline; claims 16, 32: wherein said plurality of computation circuits is operative to function at a desired granularity of a subset of the input data stream thereby trading off memory element usage versus latency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851